ON REHEARING. Opinion delivered July 22, 1907. Wood, J. The proof shows that J. C. Drinkwater left no children, and that he acquired the land in controversy after his intermarriage with the mother of appellee. The land was a new acquisition, and under section 2709 of Kirby’s Digest, “if a husband die leaving a widow and no. children, such widow shall be endowed in fee simple of one-half of such estate of which her husband died seized.” It follows that the mother of appellee was the owner of one-half of the land in controversy, and appellee when her mother died inherited her estate. The opinion heretofore rendered will be modified, and the title to an undivided one-half interest will be 'decreed to appellee N. E. Crist, and the title to the other undivided half will be decreed to the heirs of J. C. Drinkwater. The cause will be reversed and remanded with directions to amend pleadings, if the parties are so advised; to make other heirs of J. C. Drinkwater parties, and proceed to determine the equities and rights of all parties in interest according to the status fixed by this opinion, and for such other and further proceedings not inconsistent herewith as may be necessary for the purpose indicated. The clerk is direoted to divide the cost equally between appellant and appellee.